Exhibit 10.1

 

$5,800,000 INSTITUTIONAL FINANCING AGREEMENT

 

KAYA HOLDINGS, INC.

305 S. ANDREWS AVENUE, SUITE 209

FORT LAUDERDALE, FL, 33301 USA

 

May 11, 2017

 

Cayman Venture Capital Fund

Governors Square, 2ndFloor

23 Lime Tree Bay Avenue, P.O. Box 1569

Grand Cayman KY1-1110, Cayman Islands

 

Ladies and Gentlemen:

 

Pursuant to this $5,800,000 Institutional Financing Agreement (the “Agreement”),
Cayman Venture Capital Fund (“Purchaser”) hereby agrees to purchase from Kaya
Holdings, Inc., a Delaware corporation (the “Company”), $5,800,000 in principal
amount of Convertible Promissory Notes, in the form attached as Exhibit A hereto
(the “Notes”), on the following terms on conditions:

 

·       Purchaser shall purchase $500,000 in principal amount of Notes from the
Company on or before May 15, 2017 (the “Initial Closing Date”), which Notes will
be convertible into shares of the Company’s common stock (“Shares”), at a
conversion price of $0.05 (the “$0.05 Notes”).

 

·       Provided Purchaser shall have purchased the initial $500,000 in
principal amount of $0.05 Notes from the Company on or before the Initial
Closing Date, Purchaser shall have the option to purchase up to an additional
$500,000 in principal amount of $0.05 Notes from the Company at any time and
from time to time, during the period commencing on the date of this Agreement
and ending on July 31, 2017.

 

·       Provided Purchaser shall have purchased $1,000,000 in principal amount
of $0.05 Notes from the Company on or July 31, 2017, Purchaser shall have the
option to purchase up to an additional $1,000,000 in principal amount of $0.05
Notes from the Company at any time and from time to time, during the period
commencing on the date of this Agreement and ending on October 31, 2017.

 

·       Provided Purchaser has fulfilled its obligation to purchase all
$2,000,000 in principal amount of $0.05 Notes from the Company on or before
October 31, 2017, Purchaser shall have the right to purchase up to an aggregate
of an additional $1,600,000 in principal amount of Notes from the Company at any
time and from time to time during the period commencing on the date of this
Agreement and ending on February 28, 2018, which Notes will be convertible into
Shares at a conversion price of $0.08 (the “$0.08 Notes”).

 

·       Provided Purchaser has fulfilled its obligation to purchase all
$1,600,000 in principal amount of $0.08 Notes from the Company on or before
February 28, 2018, Purchaser shall have the right to purchase up to an aggregate
of up to an additional $2,200,000 in principal amount of Notes from the Company
at any time and from time to time during the period commencing on the Initial
Closing Date and ending on July 31, 2018, which Notes will be convertible into
Shares at a conversion price of $0.11 (the “$0.11 Notes”).

     





 

 

The purchase price for the Notes shall be equal to the principal amount thereof
(the “Purchase Price”). The Purchase Price shall be payable contemporaneously
with each purchase of Notes hereunder by wire transfer in immediately available
funds in accordance with instructions furnished by the Company. The Notes and
Shares issuable upon conversion of the Notes (collectively, the “Securities”)
are being offered and sold to Purchaser by the Company in a transaction exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”) and applicable state securities laws.

 

Purchaser understands that Purchaser’s rights and responsibilities as a
Purchaser will be governed by the terms and conditions of this Agreement and the
Company’s filings under the Securities Exchange Act of 1934, as amended (the
“SEC Reports,” and together with this Subscription Agreement, collectively, the
“Offering Documents”).

 

1.              Representations and Warranties of Purchaser. Purchaser
represents and warrants to the Company as follows:

 

(a)            Purchaser is an “accredited investor” as defined in Rule 501(a)
under the Securities Act.

 

(b)           Purchaser (i) has adequate means of providing for Purchaser’s
current needs and possible contingencies and Purchaser has no need for liquidity
of Purchaser’s investment in the Securities; (ii) can bear the economic risk of
losing the entire amount of Purchaser’s investment in the Securities; and (iii)
has such knowledge and experience that Purchaser is capable of evaluating the
relative risks and merits of this investment. The purchase of the Notes is
consistent, in both nature and amount, with Purchaser’s overall investment
program and financial condition.

 

(c)            Purchaser is a sophisticated, experienced investor, capable of
determining and understanding the risks and merits of this investment.

 

(d)           Purchaser has received and read, and is familiar with the Offering
documents. All other publicly available documents, records and books pertaining
to the Company and this offer and sale of Notes requested by Purchaser, have
been made available or delivered to Purchaser.

 

(e)            Purchaser has had the opportunity to ask questions of and receive
answers from the Company’s officers and representatives concerning the Company’s
affairs in general and the terms and conditions of this offer and sale of Notes.

 

(f)            Purchaser understands that there are significant risks implicit
in the business of the Company including without limitation, those set forth in
the SEC Reports.

 

(g)           Other than as set forth in the Offering Documents, no person or
entity has made any representation or warranty whatsoever with respect to any
matter or thing concerning the Company and the offer and sale of Notes and
Purchaser is purchasing the Notes based solely upon Purchaser’s own
investigation and evaluation.

 

(h)           Purchaser understands that the Securities have not been registered
under the Securities Act or applicable state securities laws.

 

(i)             The Securities are being acquired solely for Purchaser’s own
account, for investment and are not being purchased with a view to or for their
resale or distribution.

 



(j)             Purchaser has the full right, power and authority to execute and
deliver this Subscription Agreement and perform Purchaser’s obligations
hereunder.

 

(k)         No approval, authorization, consent, order of other action of, or
filing with, any person, firm or corporation or any court, administrative agency
or other governmental authority is required in connection with the execution and
delivery of this Subscription Agreement by Purchaser or the consummation of the
sale and purchase of the Securities.

 



 

 

2. Transferability. Purchaser understands that Purchaser may sell or otherwise
transfer the Securities only if registered under the Securities Act and
applicable state securities laws or Purchaser provides the Company with an
opinion of counsel acceptable to the Company to the effect that such sale or
other transfer may be made in absence of registration under the Securities Act
and applicable state securities laws. Purchaser has no right to cause the
Company to register the Securities under the Securities Act and applicable state
securities laws. The certificates evidencing the Securities will contain a
legend reflecting this restriction.

 

3. Indemnification. Purchaser agrees to indemnify and hold harmless the Company
and its directors and officers against and in respect of any and all loss,
liability, claim, damage, deficiency, and all actions, suits, proceedings,
demands, assessments, judgments, costs and expenses whatsoever (including, but
not limited to, any and all expenses whatsoever, including attorneys’ fees,
reasonably incurred in investigating, preparing, or defending against any
litigation commenced or threatened or any claim whatsoever through all appeals)
arising out of or based upon any false representation or warranty or breach or
failure by me to comply with any covenant or agreement made by Purchaser in this
Agreement.

 

4. Jurisdictional Notice. THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFER AND SALE
OF THE SHARES OR THE ACCURACY OR ADEQUACY OF THE DISCLOSURE MADE TO PURCHASER IN
THE OFFERING DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

5. Forward Looking Statements. The Offering Documents contain forward-looking
statements. These statements involve known and unknown risks, uncertainties and
other factors that may cause our actual results, performance or achievements to
be materially different from any future results, performance or achievements
expressed or implied by the Company’s forward-looking statements. Examples of
forward-looking statements include projected financial information, statements
of our plans and objectives for future operations and statements concerning
proposed products and services. In some cases, you can identify forward-looking
statements by the use of terminology such as “may,” “will,” “should,” “could,”
“expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,”
“predicts,” “potential” and other comparable terminology. Although we believe
that the expectations reflected in the forward-looking statements are
reasonable, we cannot guarantee future results, performance or achievements.
Actual events or results may differ materially. The Company undertakes no
obligation to update any of the forward-looking statements after the date of the
Offering Documents to conform them to actual results.

 

6.       Miscellaneous.

 

(a)            This Agreement, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. This Agreement
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.

 

(b)           This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party or
parties against whom enforcement of any such amendment supplement or
modification is sought.

 

(c)            This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida, without giving effect to the
application of the principles pertaining to conflicts of laws. Exclusive
jurisdiction for any action arising under this Agreement shall be in a Federal
or state court of competent subject matter jurisdiction in Broward County,
Florida.

 



 

 

(d)           The waiver by any party of any breach of any provision of this
Agreement will not be construed to be a waiver by any such party of any
succeeding breach of that provision or a waiver by such party of any breach of
any other provisions.

 

(e)            The invalidity, illegality or unenforceability of any provision
or provisions of this Agreement will not affect any other provision of this
Agreement, which will remain in full force and effect, nor will the invalidity,
illegality or unenforceability of a portion of any provisions of this Agreement
affect the balance of such provision. In the event that any one or more of the
provisions contained in this Agreement or any portion thereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be reformed, construed and enforced as if such invalid, illegal
or unenforceable provision had never been contained herein.

 

(f) Should it become necessary for any party to institute legal action to
enforce the terms and conditions of this Agreement, the successful party will be
awarded reasonable attorneys’ fees, expenses and costs at both the trial and
appellate levels.

 

(g)       This Agreement will be binding upon and will inure to the benefit of
any successor or successors of the parties hereto.

 

(h)       This Agreement may be executed in one or more counterparts (including
by facsimile, .pdf or electronic transmission), each of which will be deemed an
original and all of which together will constitute one and the same instrument.

 

(i)       In the event that Purchaser shall fail to purchase any of the Notes as
provided for herein, the Company’s sole and exclusive remedy shall be to
terminate this Agreement by written notice to Purchaser, after which the parties
shall have no further obligations hereunder with respect to the sale and
purchase of the Notes.

 

[SIGNATURE PAGE FOLLOWS]

 





 

 

 

IN WITNESS WHEREOF, Purchaser and the Company have executed this Agreement as of
the date first above written.

 

PURCHASER:

CAYMAN VENTURE CAPITAL FUND

 

 

By: /s/ David M.L. Roberts

David M. L. Roberts, Director

 

 

THE COMPANY:

 

KAYA HOLDINGS, INC.

 

 

By: /c/ Craig Frank

Craig Frank, Chief Executive Officer

 





 



 

 

